DETAILED ACTION
This is the first office action regarding application number 16/392,634, filed April 24, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020 was filed after the mailing date of the initial application on April 24, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Work Vehicle Equipped with Laser Radar and Ultrasonic Obstacle Detector”.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, claim 1 states “the work vehicle which travels at the first vehicle speed being to stop without hitting the obstruction” the phrase “being to stop” is not complete and should be changed to read “being able to stop” or similar.
Regarding claim 1, claim 1 states “the work vehicle which travels at the second vehicle speed being to stop without hitting the obstruction” the phrase “being to stop” is not complete and should be changed to read “being able to stop” or similar.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Application No 20180143298) in view of Breed (U.S. Application No 20080150786).
Regarding claim 1, Newman teaches a work vehicle comprising:
a laser radar configured to emit a radar signal to detect an obstruction (Page 5, Paragraph [0059], “The LIDAR sensor/system 320 may include one or more components configured to measure distances to targets using laser illumination. In some embodiments, the LIDAR sensor/system 320 may provide 3D imaging data of an environment around the vehicle 100.”)
an ultrasonic sensor configured to emit an ultrasonic signal to detect an obstruction (Page 5, Paragraph [0061], “The ultrasonic sensors 328 may include one or more components that are configured to detect objects/targets in an environment of the vehicle 100.”)
However Newman does not expressly teach circuitry configured to change a vehicle speed or determine whether an environment interferes with the laser radar.
Breed teaches a road condition monitoring system that is configured to:
determine whether an environment interferes with the laser radar in detecting an obstruction (Page 25, Paragraph [0282], “Such a case can be where the laser radar system is not capable to achieve sufficient range in adverse weather whereas the radar has the requisite range but insufficient resolution. The radar unit can provide a warning that a potentially dangerous situation exists and thus the vehicle speed should be reduced”, the production of a warning is interpreted to mean that the system has determined that the adverse weather of the environment is interfering with the radar systems of the vehicle)
change a vehicle speed of the work vehicle from a first vehicle speed to a second vehicle speed lower than the first vehicle speed (Page 25, Paragraph [0282], “Such a case can be where the laser radar system is not capable to achieve sufficient range in adverse weather whereas the radar has the requisite range but insufficient resolution. The radar unit can provide a warning that a potentially dangerous situation exists and thus the vehicle speed should be reduced”)(Page 50-51, Paragraph [0595], “the speed of the vehicle can be limited to the permitted speed through, for example, the throttle control system discussed above”, the changing of the vehicle speed is being accomplished through the throttle control system from a “first” initial vehicle speed and reduced to a “second” final vehicle speed that is lower than the first)
if the environment is determined to interfere with the laser radar (Page 25, Paragraph [0282], “Such a case can be where the laser radar system is not capable to achieve sufficient range in adverse weather whereas the radar has the requisite range but insufficient resolution. The radar unit can provide a warning that a potentially dangerous situation exists and thus the vehicle speed should be reduced”, the production of a warning is interpreted to mean that the system has determined that the adverse weather of the environment is interfering with the radar systems of the vehicle)
the work vehicle which travels at the first vehicle speed being to stop without hitting the obstruction when the laser radar detects the obstruction (Page 47, Paragraph [0547], “the speed of the host vehicle be limited such that vehicle can come to a complete stop in one half or less of the visibility distance. This will permit the laser radar system to observe and identify threatening objects that are beyond the visibility distance, apply the brakes to the vehicle if necessary causing the vehicle to stop prior to an impact”)
the work vehicle which travels at the second vehicle speed being to stop without hitting the obstruction when the ultrasonic sensor detects the obstruction (Page 24, Paragraph [0272], “vehicle can then be limited to a speed that allows for a safe stopping distance between the vehicle and another vehicle or object that may be in the path of the vehicle or on a collision path with the vehicle”)
Newman and Breed are analogous art as they are both related generally to vehicle systems, in particular methods for monitoring objects exterior to the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the methods for monitoring objects exterior to the vehicle described in Breed with the vehicle system and sensors in Newman to increase the safety of vehicle travel and increasing the likelihood of avoiding collisions by enabling actions to be undertaken based on the identification of objects and their distance to the vehicle (Breed, Page 1, Paragraph [0021], “It is an object of the present invention to provide arrangements and methods for monitoring objects exterior of a vehicle using both imaging and distance measuring techniques, to enable an action to be undertaken based on the identification of objects and their distance from the vehicle, for example, a collision avoidance.”).
Regarding claim 5, the combination of Newman and Breed teach the invention as discussed above in claim 1, Breed further teaches:
a manual operation tool to be operated manually by user (Page 51, Paragraph [0597], “As described elsewhere herein, an indicating system 184 may be provided in or on each vehicle to enable an operator of the vehicle to cause a signal to be transmitted to the monitoring system 190 of a problem with the vehicle resulting in a change in the speed of the vehicle”, here the indicating system is interpreted to be a tool that is able to be operated manually by the user to send a signal)
the circuitry being configured to determine, based on an operation signal from the manual operation tool whether the environment is determined to interfere with the laser radar (Page 35, Paragraph [0389], “Furthermore, visibility conditions, which can be used for setting speed limits and also for setting the maximum speed that a vehicle is permitted to travel, can be reported if the vehicle has such measuring equipment. All such reporting except that requiring a voice input can be done automatically or initiated by a vehicle occupant.”, the tool mentioned above causes the operation signal to be sent to the monitoring system that is indicative of the changing weather and visibility observed by the operator interfering with the laser radar).
Regarding claim 6, the combination of Newman and Breed teach the invention as discussed above in claim 1, Breed further teaches:
a camera to capture an image of the environment (Page 26, Paragraph [0287], “The sensor systems 232 may be as described herein, e.g., imagers which obtain photos of the travel lane”)
the circuitry being configured to calculate evaluation data regarding the environment from the image to determine based on the evaluation data, whether the environment is determined to interfere with the laser radar (Page 43, Paragraph [0496], “Cameras 60 are used generally for interrogating environment nearby the host vehicle for such functions as blind spot monitoring, backup warnings, anticipatory crash sensing, visibility determination, lane following, and any other visual information which is desirable for improving the safety of the vehicle highway system.”, here the system is capable of making a visibility determination and the visibility is a factor in determining if the environment is interfering with the laser radar).
Claims 2-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. Application No 20180143298) in view of Breed (U.S. Application No 20080150786) and in further view of Hada (U.S. Patent 6,169,478).
Regarding claim 2, the combination of Newman and Breed teach the invention as discussed above in claim 1, however the combination does not teach that when an environment is determined to interfere with the laser radar the work vehicle does not use the laser radar. 
Hada teaches a vehicle control system with a combination of obstacle detectors wherein:
when the circuitry determines that the environment is determined to interfere with the laser radar (Column 6, line 3, “If the laser radar is determined to be inoperative”)(Column 4, lines 28-38, “Here, the term "inoperative" means the situation in which the laser radar 12 does not perform the expected and demanded position detection accuracy due to causes including mechanical trouble such as breaking, shortcircuiting or dirt sticking in the sensor, or any other causes resulting from environmental conditions, such as backlight from a vehicle running in the opposite direction, or bad weather (rain, fog, snow).”)
the work vehicle does not use the laser radar for detecting the obstacle in the environment (Column 6, lines 3-6, “If the laser radar 12 is determined to be inoperative, on the other hand, the control is conducted based on the output of the millimeter-wave radar 14.”)
Newman, Breed, and Hada are analogous art as they are all related generally to vehicle systems, in particular methods for monitoring objects exterior to the vehicle involving a combination of sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the vehicle control system for two different obstacle sensors described in Hada in the Newman-Breed combination of the methods for monitoring objects exterior to the vehicle in Breed and the vehicle system and sensors in Newman to increase the safety of vehicle travel and increasing the likelihood of avoiding collisions by enabling accurate braking and speed control based on sensor operability in different environmental conditions (Column 1, lines 27-35, “It would therefore be possible to combine these kinds of sensors (different in position detection accuracy) in such manner that the sensors share roles depending on the situations.”)
Regarding claim 3, the combination of Newman and Breed teach the invention as discussed above in claim 1, Breed further teaches:
a dust detector configured to detect dust in the environment (Page 51, Paragraph [0596], “The monitoring system 190 may be one or more sensors, including vehicle-mounted sensors and/or infrastructure-mounted sensors. As such, the monitoring system 190 may monitor weather conditions around the road, visibility for operators of the vehicles on the road, traffic on the road, accidents on the road, emergency situations of vehicles on the road and/or the speed of vehicles travelling on the road and a distance between adjacent vehicles”, here the monitoring system is capable of observing both weather and visibility conditions and is interpreted as being capable of detecting dust in the air)
	However Breed does not teach circuitry that is configured to determine whether the environment is interfering with the laser radar.
	Hada further teaches the circuitry being configured to determine, based on a detection signal from the dust detector, whether the environment is determined to interfere with the laser radar (Column 6, line 3, “If the laser radar is determined to be inoperative”)(Column 4, lines 28-38, “Here, the term "inoperative" means the situation in which the laser radar 12 does not perform the expected and demanded position detection accuracy due to causes including mechanical trouble such as breaking, shortcircuiting or dirt sticking in the sensor, or any other causes resulting from environmental conditions, such as backlight from a vehicle running in the opposite direction, or bad weather (rain, fog, snow).”, here Hada is capable of making a determination of inoperability based on a variety of conditions including weather and environmental factors). 
Regarding claim 4, the combination of Newman and Breed teach the invention as discussed above in claim 1, Breed further teaches:
a rain drop detector configured to detect rain drops (Page 51, Paragraph [0596], “The monitoring system 190 may be one or more sensors, including vehicle-mounted sensors and/or infrastructure-mounted sensors. As such, the monitoring system 190 may monitor weather conditions around the road, visibility for operators of the vehicles on the road, traffic on the road, accidents on the road, emergency situations of vehicles on the road and/or the speed of vehicles travelling on the road and a distance between adjacent vehicles”, here the monitoring system is capable of observing both weather and visibility conditions and is interpreted as being capable of detecting the presence of rain drops in the air)
	However Breed does not teach circuitry that is configured to determine whether the environment is interfering with the laser radar.
	Hada further teaches the circuitry being configured to determine, based on a detection signal from the rain drop detector, whether the environment is determined to interfere with the laser radar (Column 6, line 3, “If the laser radar is determined to be inoperative”)(Column 4, lines 28-38, “Here, the term "inoperative" means the situation in which the laser radar 12 does not perform the expected and demanded position detection accuracy due to causes including mechanical trouble such as breaking, shortcircuiting or dirt sticking in the sensor, or any other causes resulting from environmental conditions, such as backlight from a vehicle running in the opposite direction, or bad weather (rain, fog, snow).”, here Hada is capable of making a determination of inoperability based on a variety of conditions including weather and environmental factors including rain). 
Regarding claim 7, the combination of Newman and Breed teach the invention as discussed above in claim 1, however the combination does not teach when the environment is determined to interfere with the laser radar based on substances in the air.
Hada teaches the environment interferes with the laser radar when there are substances in the environment, the substances being other than the obstruction and detectable by the laser radar (Column 6, line 3, “If the laser radar is determined to be inoperative”)(Column 4, lines 28-38, “Here, the term "inoperative" means the situation in which the laser radar 12 does not perform the expected and demanded position detection accuracy due to causes including mechanical trouble such as breaking, shortcircuiting or dirt sticking in the sensor, or any other causes resulting from environmental conditions, such as backlight from a vehicle running in the opposite direction, or bad weather (rain, fog, snow).”, here the substances in the environment that are detectable by the laser radar are described as environmental conditions including bad weather such as rain, fog, or snow).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662